Citation Nr: 1048355	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  03-19 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to reopen a 
claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel






INTRODUCTION

The Veteran served on active duty from June 1965 to December 
1968.  He had service in the Republic of Vietnam between April 
1966 and July 1967.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a May 2010 Memorandum Decision of the U.S. Court of Appeals 
for Veterans Claims (Court).

In a November 2007 decision, the Board declined to reopen the 
claim for service connection for PTSD.  The Veteran appealed the 
Board's decision to the Court.  In May 2010, the Court issued a 
Memorandum Decision that vacated the November 2007 Board decision 
and remanded the claim to the Board for further adjudication 
consistent with the decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Based on the Court's Memorandum Decision, the Board finds that 
further development is needed before a decision can be issued on 
the merits of the Veteran's claim.  Such development would ensure 
that his due process rights, including those associated with 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) and 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2010) are met.

The Veteran contends that he has PTSD as a result of a period of 
service in the Republic of Vietnam.  His service personnel 
records indicate that he was stationed with the U.S. Naval 
Support Activity in Da Nang, Vietnam, between April 1966 and July 
1967.  See transfers and receipts (NAVPERS 601-12).  The Veteran 
reports being assigned to a Marine unit, the Third Marine 
Division, on a part-time basis while serving in Vietnam.  See 
August 1998 hearing transcript.  The Court has determined that 
VA's duty to assist requires VA to obtain the Veteran's military 
unit records.  See memorandum decision.  Therefore, on remand, 
the RO/AMC should make efforts to obtain the unit histories of 
the U.S. Naval Support Activity in Da Nang and the Third Marine 
Division between April 1966 and July 1967.  

The Veteran has identified several stressors with sufficient 
specificity to warrant further development.  More specifically, 
he referred to an incident that occurred while serving in Da Nang 
when an enemy tank penetrated the camp; he referred to an 
incident in about June 1967 when the jeep he was riding in on his 
way to Da Nang Hospital (for appendicitis) ran over a small bomb, 
resulting in shrapnel in his leg; and he has provided the names 
of two individuals that he claims were killed in action in 
Vietnam.  In regards to the third assertion, the Veteran reports 
that J.R. of the Third Marine Division was killed in April 1967 
(while he was still in Vietnam), and that R.S. of the Third 
Marine Division was killed sometime in 1967 (though it is unclear 
whether the Veteran was still in Vietnam at this time).  See 
March 1993 VA Form 21-4138; August 1998 hearing transcript; 
statement in support of claim received August 2002.  Other 
service members reported as killed in action by the Veteran and 
considered additional bases for his PTSD are E.C., H.R., and D.M.  
See Veteran's statement of November 2003.  On remand, the RO/AMC 
should make efforts to corroborate all of these stressors.  

As the claim must be remanded for the foregoing reasons, the 
Board finds that additional VA treatment records should be 
obtained and the RO/AMC should make efforts to obtain the medical 
and legal documents pertaining to the Veteran's apparent 
application for benefits from the Social Security Administration 
(SSA).  

Finally, the Board notes that VA recently amended the regulations 
concerning the evidentiary standards for establishing an in-
service stressor.  See 75 Fed. Reg. 39,843 (July 13, 2010), with 
correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010) 
(liberalizing the evidentiary standard for an in-service stressor 
as set forth in 38 C.F.R. § 3.304(f) under certain circumstances; 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and adding a new paragraph 
(f)(3)).  Under the amended version of 38 C.F.R. § 3.304(f)(3), 
service connection may be granted for PTSD where the evidence 
establishes: (1) a current diagnosis of PTSD rendered by a VA 
psychiatrist or psychologist, or one with whom VA has contracted; 
(2) an in-service stressor consistent with the places, types, and 
circumstances of service (satisfactorily established by lay 
testimony) that has been medically linked to the Veteran's fear 
of hostile military or terrorist activity by such a specified 
medical professional; and (3) that the Veteran's PTSD symptoms 
have been medically linked to such in-service stressor by such a 
specified medical professional.  These amended provisions apply 
to all claims pending before VA or the Board on or after July 13, 
2010, including claims that are vacated and remanded by the 
Court.  Id.  

As these regulations are new, upon remand the Veteran should be 
notified of the current regulations pertaining to substantiation 
of his service connection claim for PTSD, in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and implementing 
regulations.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA-compliant notice 
as to the amended provisions of 38 C.F.R. 
§ 3.304(f) pertaining to verification of in-
service stressors for a service connection 
claim for PTSD, effective July 13, 2010.

2.  Contact the National Archives and 
Records Administration (NARA), the 
Department of the Navy, and the Marine Corps 
Archives and Special Collections (MCASC), 
and any other appropriate source, and 
request the unit history of the Third Marine 
Division between April 1966 and July 1967, 
to include verification of the following 
claimed stressors:

a. An enemy tank penetrating the camp 
sometime between April 1966 and July 
1967;

b. An incident in about June 1967 when 
the jeep the Veteran was riding in on 
his way to Da Nang Hospital (for 
appendicitis) ran over a small bomb, 
resulting in shrapnel in his leg;
 
c. The death of J.R. of the Third 
Marine Division, who was reportedly 
killed in action in April 1967; and

d. The death of R.S. of the Third 
Marine Division, who was reportedly 
killed in action sometime in 1967.

e. The deaths of E.C., H.R., and D.M.

If additional evidence is needed for 
stressor verification, the Veteran should be 
asked to provide it.  If stressor 
verification cannot be done due to 
insufficient information, that fact should 
be documented in the record.  Document all 
efforts made in this regard.  

3.  Contact the U.S. Army and Joint Services 
Records Research Center (JSRRC), and any 
other appropriate source, and request the 
unit history of the U.S. Naval Support 
Activity between April 1966 and July 1967, 
to include verification of the following 
claimed stressors:

a. An enemy tank penetrating the camp 
sometime between April 1966 and July 
1967; and

b. An incident in about June 1967 when 
the jeep the Veteran was riding in on 
his way to Da Nang Hospital (for 
appendicitis) ran over a small bomb, 
resulting in shrapnel in his leg.  

c. The deaths of E.C., H.R., and D.M.

If additional evidence is needed for 
stressor verification, the Veteran should be 
asked to provide it.  If stressor 
verification cannot be done due to 
insufficient information, that fact should 
be documented in the record.  Document all 
efforts made in this regard.  

4.  Obtain the Veteran's complete treatment 
records from the VA facilities in Jasper and 
Birmingham, and his treatment records from 
the VA facility in Tuscaloosa, dated since 
November 2004.  

5.  Request all medical and legal documents 
pertaining to the Veteran's application(s) 
for SSA disability benefits.  If no records 
can be found, indicate whether the records 
do not exist and whether further efforts to 
obtain the records would be futile.

6.  Review the claims folder and ensure that 
all of the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented. 

7.  Finally, readjudicate the claim.  If the 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC), and given an opportunity to 
respond, before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


